Exhibit 10.2

SETTLEMENT AGREEMENT

This Settlement Agreement (“Agreement”) is entered into as of June 30th, 2008,
between Double Coin, Ltd., a British Virgin Islands company (the “Company”) and
Star Energy Corporation, a Nevada corporation (“Star”).

W I T N E S S E T H:

WHEREAS, on August 3, 2007, the Company and Star entered into that certain
Letter Agreement pursuant to which Star issued 2,500,000 shares of its common
stock (“Share Payment”) to the Company as consideration for the Company’s rights
and interests in certain oil and gas projects located in Ukraine;

WHEREAS, on February 26, 2008, Star, as claimant, submitted a Demand for
Arbitration to the American Arbitration Association, Commercial Arbitration
Tribunal against the Company and EGPI Firecreek, Inc, (hereinafter the
“Arbitration”);

WHEREAS, the Company and Star, in order to avoid further costs, burdens and
expense, desire to resolve fully and finally all disputes which do or could
concern, relate to, or arise out of the Arbitration;

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements contained herein, and for such other good and valuable consideration
the receipt and sufficiency of which is hereby acknowledged, it is hereby
mutually agreed and covenanted by and between the Company and Star, that the
Arbitration be settled, upon, the following terms and conditions:

1. Return of Portion of Share Payment. The Company shall return to Star
1,125,000 shares of common stock of the Share Payment and shall be entitled to
retain 1,375,000 shares of common stock of the Share Payment (“Settlement
Shares”). Upon



--------------------------------------------------------------------------------

execution of this Agreement, the Company shall submit to Star’s transfer agent
(the “Agent”) the Company’s stock certificate representing the Share Payment.
Star and the Agent shall each use reasonable efforts to electronically transmit
the Settlement Shares by crediting the Company’s account with DTC through its
Deposit Withdrawal Agent Commission (“DWAC”) system.

2. Leakout of Settlement Shares. The Company may sell the Settlement Shares in
one or more transactions, in the open market or through, private transactions;
provided, however, that the Company shall not sell more than twenty percent
(20%) of average weekly trading volume of Star’s common stock.

3. Releases. Simultaneously herewith, the parties shall execute and deliver to
each other General Releases in the forms annexed hereto as Exhibits A and B.

4. Dismissal of Arbitration. Simultaneously herewith, the Company and Star, and
their respective counsel, if any, shall cause the Arbitration, to be dismissed
with prejudice in its entirety as against the Company.

5. Binding Agreement. This Agreement shall be binding on the parties, their
heirs, executors, administrators, successors, subsidiaries and assigns.

6. Counterparts. This Agreement may be executed in counterparts, each of which
when taken together shall be considered an original agreement.

7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to any
conflict of law analysis.

8. Further Action. The parties agree to execute or cause their respective
attorneys to execute any additional documents and take any further action that
may reasonably be required in order to consummate this Agreement.

 

2



--------------------------------------------------------------------------------

9. Severability. In the event that any one or more of the provisions of this
Agreement shall for any reason be deemed invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions of this Agreement and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision shall have never been
contained herein.

10. Entire Agreement; Amendment. This Agreement represents and expresses the
entire agreement between and among the respective parties, supercedes any prior
oral or written promises and may not be changed orally. The terms of this
Agreement can only be changed by a writing executed by both parties.

[remainder of page left intentionally blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
set forth above.

 

DOUBLE COIN, LTD. By:   /s/ R. C. Johnson Name:   R. C. Johnson Title:   Manager

 

STAR ENERGY CORPORATION

By:   /s/ Michael Kravchenko Name:   Michael Kravchenko Title:   Chief Financial
Officer

 

4



--------------------------------------------------------------------------------

GENERAL RELEASE

TO ALL TO WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW THAT

STAR ENERGY CORPORATION (hereinafter “SEC” or the “Releasor”), for good and
valuable consideration received from DOUBLE COIN, LTD. (hereinafter “Double
Coin” of the “Releasee”), the receipt of which is hereby acknowledged, covenants
not to sue and hereby releases and discharges Releasee, Releasee’s current or
former officers, directors, members, partners, employees, agents, affiliates,
parents, subsidiaries, alter-egos, predecessors, successors or assigns or
otherwise related entities, attorneys, and insurers, from all actions, causes of
action, suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, extents, executions, claims and
demands whatsoever in law, admiralty or equity, which the Releasor, Releasor’
current or former officers, directors, members, partners, employees, agents,
affiliates, parents, subsidiaries, alter-egos, predecessors, successors or
assigns or otherwise related entities, attorneys, insurers, heirs, executors or
administrators, ever had, now have or hereafter can, shall or may have from the
beginning of the world to the date of this General Release, including but not
limited to any potential claim, counterclaim or cause of action in connection
with that certain Letter Agreement, dated August 3, 2007, or that certain Demand
for Arbitration submitted by SEC on February 26, 2008.

Releasor agrees and fully understands that this is a full and final General
Release applying to all known, unknown, anticipated and unanticipated breaches,
injuries and damages from the beginning of the world to the date of this
Release. Releasor expressly waives any right or claim of right to assert
hereafter that any claim, demand or obligation and/or cause of action has,
through ignorance, oversight or error, been omitted from the terms of this
General Release, and further expressly waives any right or claim of right under
the law of any jurisdiction that releases such as those herein given do not
apply to unknown or unstated claims.

Whenever the text hereof requires, the use of singular number shall include the
appropriate plural number. This General Release may not be changed orally.

IN WITNESS WHEREOF, Releasor Star Energy Corporation, by Michael Kravchenko, the
Chief Financial Officer of Star Energy Corporation, has hereunto set Releasor’s
hand and seal on the 30th day of June, 2008.

 

By:   LOGO [g87014sig.jpg]

 

5



--------------------------------------------------------------------------------

STATE OF NEW YORK

COUNTY OF NEW YORK

On June 30th , 2008 before me personally came Michael Kravchenko, to me known
and known to me to be the CFO of the releasor herein, who duly acknowledged to
me that he executed the foregoing release with due authorization of said
releasor.

 

Wanda M. Void Notary Public

 

WANDA M. VOID

Notary Public, State of New York No. 01VO6045189 Qualified in Bronx County
Commission Expires July 24, 2010

 

6



--------------------------------------------------------------------------------

GENERAL RELEASE

TO ALL TO WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW THAT

DOUBLE COIN, LTD. (hereinafter “Double Coin” or the “Releasor”), for good and
valuable consideration received from STAR ENERGY CORPORATION (hereinafter “SEC”
or the “Releasee”), the receipt of which is hereby acknowledged, covenants not
to sue and hereby releases and discharges Releasee, Releasee’s current or former
officers, directors, members, partners, employees, agents, affiliates, parents,
subsidiaries, alter-egos, predecessors, successors or assigns or otherwise
related entities, attorneys, and insurers, from all actions, causes of action,
suits, debts, dues, sums of money, accounts, reckonings, bonds, bills,
specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, extents, executions, claims and
demands whatsoever in law, admiralty or equity, which the Releasor. Releasor’
current or former officers, directors, members, partners, employees, agents,
affiliates, parents, subsidiaries, alter-egos, predecessors, successors or
assigns or otherwise related entities, attorneys, insurers, heirs, executors or
administrators, ever had, now have or hereafter can, shall or may have from the
beginning of the world to the date of this General Release, including but not
limited to any potential claim, counterclaim or cause of action in connection
with that certain Letter Agreement, dated August 3, 2007, or that certain Demand
for Arbitration submitted by SEC on February 26, 2008.

Releasor agrees and fully understands that this is a full and final General
Release applying to all known, unknown, anticipated and unanticipated breaches,
injuries and damages from the beginning of the world to the date of this
Release. Releasor expressly waives any right or claim of right to assert
hereafter that any claim, demand or obligation and/or cause of action has,
through ignorance, oversight or error, been omitted from the terms of this
General Release, and further expressly waives any right or claim of right under
the law of any jurisdiction that releases such as those herein given do not
apply to unknown or unstated claims.

Whenever the text hereof requires, the use of singular number shall include the
appropriate plural number. This General Release may not be changed orally.

IN WITNESS WHEREOF, Releasor Double Coin, by R.C. Johnson the Manager of Double
Coin, has hereunto set Releasor’s hand and seal on the 2nd day of July, 2008.

 

By:   LOGO [g87014sig1.jpg]

 

LOGO [g87014seal2.jpg]    UNITED KINGDOM, COUNTY OF DESON ON JUNE 11th 2008
BEFORE ME PERSONALLY CAME RUPERT JOHNSON KNOW TO ME WHO HAS DULY ACKNOWLEDGED TO
ME THAT HE EXECUTED THE FOREGOING RELEASE WITH DUE AUTHORISATION OF SAID
RELERSOR

 

LOGO [g87014sig2.jpg]